Citation Nr: 1415941	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-47 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent from July 31, 2009 to December 1, 2010, and in excess of 50 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The November 2009 rating decision granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 10 percent disability rating, effective July 31, 2009.  In a February 2013 rating decision, the RO increased the Veteran's disability rating for service-connected PTSD to 50 percent disabling, effective December 2, 2010.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2013, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) sitting at the RO.  A transcript of the hearing has been associated with the Veteran's Virtual VA file. 

In his April 2010 Notice of Disagreement, the Veteran stated that he "[c]an't return or keep employment, because [he] miss[es] too much work due to [his] symptoms."  At the June 2013 Board hearing, the Veteran similarly testified that his service-connected PTSD and associated symptoms prevent him from maintaining a full-time job and as a result he instead works part-time temporary jobs.  He further stated that his symptoms prevent him from reporting to his temporary job 3 to 4 days per week.  As such, the record raises an inferred claim of entitlement to TDIU due to the Veteran's service connected PTSD disorder.  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus the issues are as noted on the title page. 

The issue of whether there was clear and unmistakable error (CUE) in the November 2009 rating decision which assigned an effective date of July 31, 2009 for the grant of service connection for PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2013 Hearing Transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the evidence of record raises an inferred claim of entitlement to a TDIU.  The January 2013 VA examination report noted that Veteran was able to maintain his temp job doing factory work daily, but that he has to take time 3 to 4 days off of work several times a year due to his depression and PTSD.  The Veteran additionally reported that his temp job situation allows him to take time off when needed for his PTSD, which he would be unable to do without punishment in a full-time job.  At his June 2013 Board hearing, the Veteran stated that following active service, he was unable to maintain a full-time job, and frequently bounced to and from jobs that allowed him to be flexible.  He further stated that his PTSD symptoms, to include nightmares and isolation, frequently prevent him from attending work 3 to 4 days a week.  As such, the Board finds an inferred claim for TDIU has been raised.

The Board notes that the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013) with respect to his informal claim for TDIU.  Therefore, remand is necessary in order to provide appropriate notification. 

Under VA regulations, a TDIU rating may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2013).  

As discussed above, the record contains some evidence that the Veteran may be unable to secure or follow substantially gainful employment as a result of his service-connected PTSD, including his own lay testimony as well as the January 2013 VA examination report.  However, the Board finds this evidence alone does not establish the Veteran is unable to secure or follow any substantially gainful employment.  Thus, the Board finds that it must investigate the Veteran's employment to determine if the Veteran is, in fact, prevented from securing or following a substantial gainful employment due to service-connected PTSD, to include the issue of whether the Veteran's employment is "marginal employment."  
As such, the Veteran should be provided and asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, in connection with his claim of entitlement to TDIU, and remand is necessary in order to obtain a medical examination and opinion to address whether the Veteran is unable to secure substantially gainful employment based only on his service-connected PTSD. 

Remand is additionally necessary with respect to the Veteran's claim for an increased rating for service-connected PTSD in order to obtain outstanding private treatment records.  At his November 2009 VA examination, the Veteran reported that he received court ordered outpatient substance abuse treatment in Canton, Ohio in 1983, and in 1987 in Everett, Washington, and additionally attended a 30-day treatment program in October 2008.  In rendering an opinion that the Veteran's PTSD is due to his military service, the examiner additionally noted that the Veteran's excessive substance abuse in the 1980s appeared to be secondary to his PTSD.  As it appears that there are outstanding private medical records that contain information pertinent to the Veteran's claim, those records are relevant and should be obtained prior to adjudication.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records from February 2013 to the present. 

2.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  Additionally, provide him with VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information, including his temporary employment, the specific dates of employment, and his income.  

3.  Request that the Veteran identify and provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any private treatment records from any medical providers who have treated him for substance abuse or PTSD, to include outpatient treatment received at Quest in Canton, Ohio in 1983, treatment received in Everett, Washington, in 1987, and 30-day treatment received in October 2008, as identified in the November 2009 VA examination.  

After the appellant has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the appellant cannot be obtained, a notation to that effect should be included in the claims file and the appellant and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

4.  After completion of the above development, schedule the Veteran for an appropriate VA examination with respect to his claim for an increased rating for PTSD and TDIU.  The claims file should be provided to the appropriate examiner for review.  The examiner should elicit a history from the Veteran regarding his education and occupational experience and examine the Veteran thoroughly.  

The examiner should provide information concerning the current state of the Veteran's PTSD.  The examiner should also provide information as to the functional impairment that is due solely to his service-connected psychiatric disorder in terms of his employability.  

The examiner should explain the reasons behind any opinions provided. 

5.  After completing the above action, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



